Citation Nr: 0112256	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for hiatal hernia with 
reflux.

4.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease.

5.  Entitlement to service connection for status post 
myocardial infarction and coronary artery bypass graft.

6.  Entitlement to service connection for renal cyst, left 
kidney.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.

This matters came to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

In June 1999, the RO denied all of these claims as not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000, as discussed above.  Hence, 
due process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Additionally, while a VA examination was conducted in October 
1998, the claims folder was not available to the examiner, 
and the report did not discuss the etiology of the disorders 
in question.  Therefore, under the  new law further 
development is in order.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Finally, there is a need to try and secure all post-service 
medical records.  While the file shows that multiple attempts 
to secure the veteran's service medical records from various 
sources have been unsuccessful, and while the appellant has 
not responded to letters requesting that he submit any 
service medical records in his possession, there may be 
additional private medical records available which may shed 
light on the etiology of the disorders at issue.  Hence, 
under the new law further development is in order.  Id.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who treated him for 
degenerative joint disease of the knees, 
a hiatal hernia with reflux, 
arteriosclerotic cardiovascular disease, 
status post myocardial infarction and 
coronary artery bypass graft, and a renal 
cyst of the left kidney since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
records from all health care providers 
listed on his VA Form 21-526 of July 
1998.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded VA examinations to determine the 
nature and etiology of his degenerative 
joint disease of the knees, a hiatal 
hernia with reflux, arteriosclerotic 
cardiovascular disease, status post 
myocardial infarction and coronary artery 
bypass graft, and a renal cyst of the 
left kidney.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  Following the 
examinations the examiners must opine 
whether it is at least as likely as not 
that the disorder in question is related 
to the veteran's military service.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

The RO should again review the veteran's claims.  If any 
benefit sought on appeal remains denied, the veteran and 
representative should be furnished a supplemental statement 
of the case.  The veteran and representative should then be 
given the opportunity to respond thereto.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


